FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2022

                                    No. 04-22-00537-CR

                        EX PARTE Erick Vioney Arana ARRIOLA,
                                      Appellant

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10460CR
                          Honorable Dennis Powell, Judge Presiding


                                       ORDER

       Appellant’s brief is currently due September 28, 2022. On September 20, 2022, appellant
filed an unopposed motion requesting a sixty-day extension of time to file the brief. After
consideration, we GRANT the motion and ORDER appellant to file his brief by NOVEMBER
28, 2022. Further requests for extension of time will be disfavored.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court